Citation Nr: 0623184	
Decision Date: 08/03/06    Archive Date: 08/15/06

DOCKET NO.  04-13 539	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to an increased disability rating for service-
connected tinnitus, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from June 1946 to November 
1947 and from October 1954 to October 1968. 

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Fargo, 
North Dakota (the RO).

Procedural history

In a February 2000 rating decision, the RO granted service 
connection for tinnitus and assigned a 10 percent disability 
rating for tinnitus.  

In the March 2003 rating decision, the RO denied a rating in 
excess of 10 percent for tinnitus.  The veteran subsequently 
perfected an appeal as to the denial.

The tinnitus stay

This case involves the matter of an increased rating for 
service-connected tinnitus.  As will be described below, this 
issue has been the subject of significant litigation in 
recent years.

On April 22, 2005, the Secretary of VA directed the Board to 
stay action on all appeals involving an increased rating for 
tinnitus pending the outcome of the Secretary's appeal to the 
United States Court of Appeals for the Federal Circuit 
(the Federal Circuit) of the decision of the United States 
Court of Appeals for Veterans Claims (the Court) in Smith v. 
Nicholson, 19 Vet. App. 63 (2005).  The Federal Circuit 
issued its decision in Smith on June 19, 2006.    Shortly 
after the Federal Circuit's decision, on July 10, 2006, the 
Secretary lifted the stay.  Accordingly, the Board may 
proceed to adjudicate the veteran's increased rating claim.

The Board also notes in passing that the Court issued a stay 
of all increased rating claims for tinnitus on July 12, 2006 
"until the period for filing a petition of certiorari to the 
United States Supreme Court from the Federal Circuit's 
decision has passed or, if a petition is filed with the 
Supreme Court, until the Supreme Court has acted on the 
petition for certiorari, whichever period is longer."  The 
stay imposed by the Court affects only those cases listed in 
an addendum to the Court's Order.  The veteran's case is not 
among them.


FINDING OF FACT

On September 9, 2004, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pertinent law and regulations

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2005).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2003).  



Analysis

In a signed statement dated August 11, 2004, the veteran 
informed the Board that he wished to withdraw his appeal 
pertaining to the claim of an increased rating for service-
connected tinnitus.  This statement was received by the Board 
on September 9, 2004.  Unfortunately, the Board did not act 
on this statement sooner because of the above-mentioned Smith 
stay regarding claims for increased rating for tinnitus.

The veteran has withdrawn this appeal and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


